19 So.3d 1165 (2009)
In re ELECTRONIC FILING OF DOCUMENTS via eDCA PORTAL.
Administrative Order No. 09-3.
District Court of Appeal of Florida, First District.
October 16, 2009.
BY ORDER OF THE COURT:
1) Effective on and after October 26, 2009 at 10:00 a.m. E.S.T., this order supersedes the electronic filing requirements of Administrative Order 07-1.
2) As well as filing with this court the original signed paper version of a document, all attorneys are required and pro se litigants are encouraged to utilize the First District Court of Appeal's secure eDCA portal accessible through the court's website at http://www.1dca.org to transmit *1166 electronic copies of the following pleadings:
a. All briefs filed pursuant to Florida Rules of Appellate Procedure 9.110, 9.130, 9.140, 9.141, 9.145, 9.146, and 9.180, and all appendices to briefs.
b. All original petitions, responses to petitions, and replies to responses to petitions filed pursuant to Florida Rules of Appellate Procedure 9.100 and 9.141(c) with their appendices.
Note: While initially, eDCA will be configured to accept only the documents referenced in letters a. and b. above, it is the court's intention to expand the eDCA portal to accept additional document types in the near future. An administrative order will be issued as to the type of documents accepted and when they can be filed electronically. Those future document types will be bound by the same requirements set forth in this order.
3) Documents will no longer be accepted via email as provided in Administrative Order 07-1. All electronically filed documents must be submitted via the eDCA secure portal.
4) The electronic filing shall be made on the date of the certificate of service of the signed paper original. The official filing date of the brief, original petition, or response or reply in petitions, will remain the date of filing the signed paper original with the court unless otherwise ordered by the court.
5) The electronic copy of a document is not required to contain the attorney's original signature. However, by submitting a document to the court electronically through the secure eDCA portal, an attorney certifies that he or she is filing an otherwise exact electronic copy of the paper pleading.
6) This order does not change the number of paper copies required by Rule 9.410(g)(2). Any changes in the requirement for the filing of a signed original and the number of copies required by the Rule will be set forth by administrative order.
7) The electronic documents shall be submitted through the eDCA portal only in the Adobe portable document format "PDF." This requirement is a change from that of this court's administrative order 07-1 in which documents were accepted only in Microsoft Word or Corel WordPerfect formats. As a result of this order those document types will not be accepted for filing through the eDCA portal. Documents may be scanned into PDF format or they may be converted directly to PDF format from Microsoft Word or Corel WordPerfect formats. Information on how to convert files into PDF format can be found on the court's website. Court personnel will not provide guidance or technical support beyond the information provided on the court's website.
Filers will submit electronic documents through the eDCA portal via the court's website. Prior to filing, each filer will be required to register for access and will be provided a secure, password protected upload facility for these filings. It will be the filer's responsibility to follow instructions provided through the eDCA portal and select the appropriate document type when prompted. A filer must complete registration before documents may be electronically filed through the eDCA portal.
Once assigned a user name and password, it is the responsibility of the filer to safeguard his or her username and password to prevent unauthorized filings. Any electronic filings received via the filer's username are presumed to have been submitted by the filer.
8) When filing an electronic copy of a document to the court through the eDCA *1167 portal, the document must be in a single file unless otherwise directed by the court.
Regarding the electronic filing of appendices, if the paper brief or petition contains an appendix which is attached, then the electronic copy of the appendix should be included in the same file as the electronic copy of the brief or petition. If the paper brief or petition is filed with an appendix which is not attached, then the electronic copy of the appendix should be in a separate file than the electronic copy of the brief or petition.
9) After a document has been electronically filed through the eDCA portal, an automatic confirmation will be emailed to the filer at his or her email address of record confirming receipt by the court.
10) If counsel is unable to comply with this order, counsel must file a motion as a separate paper document with the paper original brief or pleading setting forth the reasons for which counsel cannot comply and requesting a hardship exception.
11) Failure to comply with this order may result in the brief or pleading being stricken and the case being dismissed or the brief or pleading being stricken and submission of the case to the court without the benefit of the brief or pleading.
12) Attorneys filing any electronic or paper document in compliance with this order shall include on the document their (business) email address as well as physical address and phone number.